DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-13, drawn to an apparatus, classified in B01D 61/08.
II. 	Claims 14-15, drawn to a method, classified in C02F 1/001.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Invention I does not require the push bar carriage of the method.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Restriction for examination purposes is proper because of the reasons given above and also because (i) they have acquired a separate status in the art as shown by their different classification, (ii) the search required for the respective groups is not necessarily required by each of the other groups, and (iii) their subject matter is recognized as divergent.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Robert Curcio on 11/21/2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said resilient arcuate lock/release lever”  (claim 8; Did Applicant intend for claim 8 to depend from claim 7 and claim 7 to depend from claim 6 to provide antecedent bases for the terms used in claim 8?); “the modular filtration platform system”  (claims 2-8; did Applicant intend to claim “the modular filtration system” as in claim 1?); “said manifold” (claim 10; did Applicant intend to claim “said manifold head” as in claim 9?); and “said radius” (claim 13; did Applicant intend for claims 12 and 13 to depend serially from claim 11?).
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eserkaln et al. (U.S. 7,662,283 B2), hereinafter “Eserkaln”.

As for claim 9, Eserkaln teaches a filter cartridge assembly 11 including a filter housing 74 including a filter cartridge therein and ingress and egress ports for fluid transfer (on an upper portion thereof) and including a treaded collar for mating to a manifold head 26.  As shown in figure 8A, the filter housing collar 75 includes an insertion segment 81.

As for claim 1, in addition to the above, the collar of the manifold head portion 70 (base) includes a receiving aperture (slot 87) that receives the insertion segment therein against a stop 88 (as shown in e.g. figure 10).  As shown in figure 8B, the manifold head includes ingress and egress access ports communicating with corresponding ports of the filter cartridge.  A support bracket 18 is also taught.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gundrum et al. (U.S. 2003/0196947 A1), hereinafter “Gundrum” in view of Kennedy et al. (U.S. 2011/0147298 A1), hereinafter “Kennedy”.  

Regarding Claim 1, Gundrum discloses a modular filtration system comprising: at least one modular filter assembly having a manifold head and a filter cartridge assembly (Figs. 2, 4, 5; para (0011), [0014], [0028]-[0031], replaceable filter cartridge, 10, housing, 11, manifold header, 29, and retaining ring, 30.); said filter cartridge assembly including: a filter housing sealingly containing a filter media (Figs. 4, 5; para [0029]-[0032], retaining ring, 30, comprises o-ring, 44, that locks cartridge from axial withdrawal from the housing.), and having ingress and egress ports for fluid transfer (Fig. 1; para [0035], untreated water inlet port, 61, and outlet port, 60.), said filter housing including an annular collar for mating to said manifold head (Figs. 4, 8, 10; para [0029], [0032], [0034], [0037], [0038], retaining ring, 30, cooperates with brine ring, 31/110, in the housing, 11, such that insertion of the cartridge and retaining ring into the housing allows the combination to be locked into place.); a resilient protrusion or insertion segment extending radially outwards from said filter housing collar (Figs. 4, 8, 10; para [0032], [0038}, [0041], connector tabs, 116, snap into attachment into the housing, 11.); said manifold head including an attachment base having an annular collar (Figs. 4, 5, 8, 10; para (0030), [0032], [0034], [0037], [0038), retaining ring, 30, having upper and lower rings, 32 and 33, that cooperate with brine ring, 31/110, in the housing, 11.), said manifold head having ingress and egress access ports in fluid communication with said filter housing ingress and egress ports (Figs. 1, 5; para [0035], untreated water inlet port, 61, and outlet port, 60, in fluid communication with opening space in the body of the header within the boss, 28, and product water tube, 14.), said manifold annular collar having a receiving aperture which is in mechanical communication with said resilient protrusion or insertion segment of said filter housing collar when said filter cartridge assembly is secured to said manifold head, such that said filter cartridge assembly is locked in position by said resilient protrusion or insertion segment held in place by said receiving aperture (Figs. 4, 8, 10; para (0032], [0038], [0039], [0041], connector tabs, 116, snap into attachment into the housing, 11, at grooves, 117 and 118.); but does not
specifically disclose that said collar is threaded; and a support bracket for mounting said at least one modular filter assembly.

However, Kennedy discloses a modular filtration system (para [0009], [0011], locking mechanism for filter cartridge and manifold head...modular manifold head system.), comprising: at least one modular filter assembly having a manifold head and a filter cartridge assembly
(Fig. 4; para (0029), filter cartridge, 29, connection fitting, 40, outer annular collar, 42, and inner annular collar, 44.), a threaded collar (Fig. 4; para [0027], [0029], threaded outer annular collar, 42... of a double threaded collar connection.), and support bracket for mounting a modular filter assembly (Fig. 8; para [0034], [0037], clip, 110, for coupling manifold heads.). To a person of ordinary skill in the art, it would have been obvious to thread and mount a modular filter assembly as taught by Kennedy for use in the modular filtration platform system as in Gundrum in order to lock a filter cartridge and manifold head to reduce spilling of fluid during replacement of filters (Kennedy: para [0008), [0013]), because Gundrum and Kennedy are directed to modular filtration platform system.

Regarding Claim 2, Gundrum further discloses the modular filtration platform system of claim 14 including at least one sensor for monitoring fluid traversing through said system, said at least one sensor capable of measuring filtration fluid parameters such as flow rate (para [0032}), pressure, temperature (para [0032], probe set thermal resistor.), conductivity, and/or impurity concentrations.

Regarding Claim 5, Gundrum further discloses 14, Gundrum further discloses the modular filtration platform system of claim 14 including a locking clip attachable to said filter housing collar, said tocking clip forming said resilient protrusion or insertion segment which extends
radially from said filter housing collar for mating with said manifold annular collar receiving aperture (Figs. 4, 8, 10; para [0032], [0038], [0039], (0041), connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs snap into attachment into the housing, 11, at shallow annular grooves, 117 and 118.); but does not specifically disclose that said collar is threaded. However, Kennedy discloses a modular filtration system (para [0009], [0011], locking mechanism for filter cartridge and manifold head... modular manifold head system.),
comprising: at least one modular filter assembly having a manifold head and a filter cartridge assembly (Fig. 4; para [0029], filter cartridge, 29, connection fitting, 40, outer annular collar, 42, and inner annular collar, 44.), a threaded collar (Fig. 4; para [0027], [0029], threaded outer annular collar. 42... of a double lead thread collar connection.), and support bracket for mounting a modular filter assembly (Fig. 8; para [0034], [0037], clip, 110, for coupling manifold heads.). To a person of ordinary skill in the art, it would have been obvious to thread
and mount a modular filter assembly as taught by Kennedy for use in the modular filtration platform system as in Gundrum in order to lock a filter cartridge and manifold head to reduce spilling of fluid during replacement of filters (para [0008], [0013]), because Gundrum and
Kennedy are directed to modular filtration platform system.

Regarding Claim 6, Gundrum further discloses the modular filtration platform system of claim 18 wherein said locking clip has a predetermined radius and is attached circumferentially about said filter housing collar (Figs. 4, 9, 10; para [0039], connector tabs, 53116,
located at cylindrical wall of housing, 11, and terminate in flat outer faces, 117, and snap into groove, 118.).

Regarding Claim 9, Gundrum discloses a filter cartridge assembly including: a filter housing sealingly (Figs. 4, 5; para {0029]-[0032], retaining ring, 30, comprises o-ring, 44, that locks cartridge from axial withdrawal from the filter housing, 11.) containing a filter cartridge (Fig. 5; para [0027]-[0031], replaceable filter cartridge, 10, and having ingress and egress ports for fluid transfer (Fig. 1; para [0035], untreated water inlet port, 61, and outlet port, 60.), said filter housing including a collar for mating to a manifold head (Figs. 4, 8, 10; para [0029}, [0032], [0034], [0037}, [0038], retaining ring, 30, cooperates with brine ring, 31/110, in the housing, 11, such that insertion of the cartridge and retaining ring into the housing allows the combination to be locked into place.); and a resilient protrusion or insertion segment extending radially from or through said filter housing collar (Figs. 4, 8, 10; para [0032], [0038], (0041), connector tabs, 116, snap into attachment into the housing, 11.) for releasably securing said filter cartridge housing to said manifold head (para (0014], [0027], [0033], replaceable filter cartridge removed from housing and retaining ring.); but does not specifically disclose that said collar is threaded.
However, Kennedy discloses a modular filtration system (para [0009], [0011], locking mechanism for filter cartridge and manifold head...modular manifold head system.), comprising: at least one modular filter assembly having a manifold head and a filter cartridge assembly
(Fig. 4; para [0029], filter cartridge, 29, connection fitting, 40, outer annular collar, 42, and inner annular collar, 44.), a threaded collar (Fig. 4; para [0027], (0029), threaded outer annular collar, 42... of a double lead thread collar connection.), and support bracket for mounting a modular filter assembly (Fig. 8; para [0034], (0037), clip, 110, for coupling manifold heads.).  To a person of ordinary skill in the art, it would have been obvious to thread and mount a modular filter assembly as taught by Kennedy for use int eh modular filtration platform system as in Gundrum in order to lock a filter cartridge and manifold head to reduce spilling of fluid during replacement of filters (para [0008], [(0013}), because Gundrum and Kennedy are directed to
modular filtration platform system. 

Regarding Claim 10, Gundrum further discloses the filter cartridge assembly of claim 32 including a locking clip attachable to said filter housing collar (Figs. 4, 8, 10; para [0032], [0038], [0039], [0041], connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs
snap into attachment into the housing, 11, at shallow annular grooves, 117 and 118.), said locking clip forming said resilient protrusion or insertion segment which extends radially outwards from said filter housing collar for mating with a receiving aperture on said manifold  (Figs. 4, 9, 10; para [0039], connector tabs, 53116, located at cylindrical wall of housing, 11, and terminate in flat outer faces, 117, and snap into groove, 118.).

Regarding Claim 11, Gundrum further discloses the filter cartridge assembly of claim 33 wherein said locking clip has a predetermined radius and is attached circumferentially about said filter housing collar (Figs. 9, 10; para [0039], connector tabs, 116, located at cylindrical wall of housing, 11, and terminate in flat outer faces, 117, and snap into groove, 118.).
Claims 3 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Gundrum in view of Kennedy, as applied above, and in further view of Sullivan (U.S. 20140305086).

Regarding Claim 3, Gundrum further discloses the modular filtration platform system of claim 2, including fluid parameters and impurity concentrations (para [0027], [0035], dissolved solids.); but does not specifically disclose that said at last one sensor includes an integrated sensor package which is integrated with said modular filtration platform system for managed water visible/audible indications and Wi-Figure interface. However, Sullivan discloses a modular filtration system (para [0015], [0065], [0118]), comprising at least one sensor for monitoring fluid traversing through said system (para [0015], [0016], replacement cartridge filters... for water filtration.), said at least one sensor capable of measuring filtration fluid parameters such as flow rate, pressure (para {0079)]), temperature (para [0113]), conductivity, and/or impurity concentrations (para [0078]). To a person of ordinary skill in the art, it would have been obvious to substitute the sensor as taught by Sullivan for use in the modular filtration platform system as in Gundrum in view of Kennedy in order to report a condition of the filter and to extend the life of the filter (para [0015], [0031]), because Gundrum, Kennedy, and Sullivan are directed towards modular filtration platform system.

Regarding Claim 4, Sullivan further discloses the modular filtration platform system of claim 3 including said integrated sensor package having an A/C power with battery backup (para [0075], external power source for use with a plug or batteries.), and a display with status indicators (para [0079], [0086]) and/or a graphic user interface.

Claims 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gundrum in view of Kennedy, as applied above, and in further view of Weston et al. (U.S. 2014/0008310 A1), hereinafter “Weston”.

Regarding Claim 7, Gundrum further discloses the modular filtration platform system of claim 5, wherein said resilient protrusion or insertion segment comprises a resilient lock (Figs. 4, 8, 10; para [0032], [0038], [0039], [0041], connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs snap into attachment into the housing, 11, at shallow annular grooves, 117 and 118.); but does not specifically disclose an opposing resilient arcuate lock/release lever for extracting said resilient protrusion or insertion segment by a user.  However, Weston discloses a modular filtration platform comprising a least one modular filter assembly having a manifold head and a filter cartridge assembly (Figs. 2, 4, 7; para [0069], [0070], [0079]), wherein said resilient protrusion or insertion segment comprises an opposing resilient arcuate lock/release lever for extracting said resilient protrusion or insertion segment by a user (Figs. 7, 8, 11, 12D; para [0079], [0084], {0088}, arcuate handle, 144, as shown... for use as a lever in locking engagement with lid assembly, 30... and for removing filter container housing by pulling up by user as shown by arrows.). To a person of ordinary skill in the art, it would have been obvious to
substitute an arcuate lock/release lever as taught by Weston for use In the modular filtration platform system as in Gundrum in view of Kennedy in order to lock and release an assembly in engagement with a housing (Weston: para [0084]), because Gundrum, Kennedy, and Weston are directed towards modular filtration platforms.

Regarding Claim 8, Gundrum further discloses the modular filtration platform of claim 5 wherein said locking clip is secured to said filter housing collar, said resilient protrusion or insertion segment is aligned with said manifold threaded annular collar receiving aperture, and
resiliency of said arcuate lock/release lever causes said resilient protrusion or insertion segment to extend through said manifold threaded annular collar receiving aperture (Figs. 4, 8, 10; para [0030], (0032), (0038), [0039], [0041], connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs snap into attachment into the housing, 11, by flexing slightly at shallow annular grooves, 117 and 118.); but does not specifically disclose that said resilient arcuate lock/release lever in its relaxed position extends radially beyond said radius of said locking clip. However, Weston discloses a modular filtration platform comprising a feast one modular filter assembly having a manifold head and a filter cartridge assembly (Figs. 2, 4, 7; para (0069), [0070], [0079]), wherein said resilient protrusion or insertion segment comprises an opposing resilient arcuate lock/release lever for extracting said resilient protrusion or insertion segment by a user (Figs. 7, 8, 11, 12D; para [0079], [0084], [0088], arcuate handle, 144, as shown... for use as a lever in locking engagement with lid assembly, 30... and for removing filter container housing by pulling up by user as shown by arrows.) and that said resilient arcuate lock/release lever in its
relaxed position extends radially beyond said radius of said locking clip (Figs. 12D, 18; para [0100], handle assembly comprises spring, 381, to bias release, 380, in locked position or upwards for release by user as shown.). To a person of ordinary skill in the art, it would
have been obvious to substitute an arcuate lock/release lever as taught by Weston for use in the modular filtration platform system as in Gundrum in view of Kennedy in order to lock and release an assembly in engagement with a housing (Weston: para [0084]), because
Gundrum, Kennedy, and Weston are directed towards modular filtration platforms.
Regarding Claim 12, Gundrum further discloses the filter cartridge assembly of claim 10, wherein said resilient protrusion or insertion segment comprises a resilient lock (Figs. 4, 8, 10; para [0032], [0038], [0039], [0041], connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs snap into attachment into the housing, 11, at shallow annular grooves, 117 and 118.); but does not specifically disclose that said resilient protrusion or insertion segment comprises a resilient arcuate lock/release lever insertable within said manifold receiving aperture. However, Weston discloses a modular filtration platform comprising a least one modular filter assembly having a manifold head and a filter cartridge assembly (Figs. 2, 4, 7; para [0069], [0070], (0079]), wherein said resilient protrusion or insertion segment comprises an opposing resilient arcuate lock/release lever for extracting said resilient protrusion or insertion segment by a user (Figs. 7, 8, 11, 12D; para [0079], [0084], [0088], arcuate handle, 144, as shown... for use as a lever in locking engagement with lid assembly, 30... and for removing filter container housing by pulling up by user as shown by arrows.). To a person of ordinary skill in the art, it would have been obvious to substitute an arcuate lock/release lever as taught by Weston for use in the modular filtration platform system as in Gundrum in view of Kennedy in order to lock and release an assembly in engagement with a housing (Weston: para [0084]), because Gundrum, Kennedy, and Weston are directed towards modular filtration platforms.

Regarding Claim 13, Gundrum further discloses the filter cartridge assembly of claim 12 wherein said locking clip is secured to said filter housing collar, said resilient protrusion or insertion segment is aligned with said manifold receiving aperture, and resiliency of said arcuate
lock/release lever causes said resilient protrusion or insertion segment to extend through said manifold receiving aperture (Figs. 4, 8, 10; para (0030], [0032], (0038), [0039], [0041], connector tabs, 53/116, secured to ring, 31, by welding or bonding... tabs snap into attachment
into the housing, 11, by flexing slightly at shallow annular grooves, 117 and 118.); but does not specifically disclose that said resilient protrusion or insertion segment comprises a resilient arcuate lock/release lever insertable within said manifold threaded annular collar receiving aperture, and said resilient arcuate lock/release lever in its relaxed position extends radially beyond said radius of said locking clip. However, Weston discloses a modular filtration platform comprising a least one modular filter assembly having a manifold head and a filter cartridge assembly (Figs. 2, 4, 7; para [0069}, (0070), (0079}), wherein said resilient protrusion or insertion segment comprises an opposing resilient arcuate lock/release lever for extracting said resilient protrusion or insertion segment by a user (Figs. 7, 8, 11, 12D; para [0079}, (0084), (0088), arcuate handle, 144, as shown... for use as a lever in locking engagement with lid assembly, 30... and for removing filter container housing by pulling up by user as shown by arrows.) and that said resilient arcuate lock/release lever in its relaxed position extends radially beyond said radius of said locking clip (Figs. 12D, 18; para [0100], handle assembly comprises spring, 381, to bias release, 380, in locked position or upwards for release by user as shown.). To a person of ordinary skill in the art, it would have been obvious to substitute an arcuate lock/release lever as taught by Weston for use in the modular filtration platform system as in Gundrum in view of Kennedy in order to lock and release an assembly in engagement with a housing (Weston: para (0084]), because Gundrum, Kennedy, and Weston are directed towards modular filtration platforms.


Other Pertinent Art  
Before amending the claims Applicant should also consider the following:

    PNG
    media_image1.png
    53
    614
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    512
    275
    media_image2.png
    Greyscale
Kallsen et al teaches a resilient protrusion segment 74 for locking rotatable parts of a filter together and that also includes an arcuate lock/release lever 76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778